Effective immediately, the sub-section entitled "Performance Table" within the sub-heading entitled “Performance Information” beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Performance Table. Average Annual Total Returns (for the Periods Ended December 31, 2011) Share Class 1YEAR LIFE INCEPTION 3-11-2009 Returns Before Taxes B Shares (11.32)% 28.39% C Shares (8.69)% 29.07% I Shares (6.89)% 30.35% R1 Shares (7.81)% 29.07% R2 Shares (7.35)% 29.71% R3 Shares (7.12)% 30.03% R4 Shares (6.89)% 30.35% R5 Shares (6.89)% 30.35% A Shares (12.55)% 27.30% Returns After Taxes on Distributions A Shares (13.61)% 20.31% Returns After Taxes on Distributions and Sale of Fund Shares A Shares (7.46)% 19.97% Index Comparison(Reflects no deduction for fees, expenses or taxes) FTSE EPRA/NAREIT Developed Real Estate Index (5.82)% 33.50% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns will depend on your own tax situation, and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. The after-tax returns are shown for only one of the fund’s classes of shares, and after-tax returns for the fund’s other classes of shares will vary from the returns shown. 221304 1GRE-PERF-SUP-032713
